DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments, see Applicant Arguments/Remarks (page 10-12), filed on 6/4/2021, with respect to amended independent claim(s) 1 have been fully considered but they are not persuasive because the office does not understand how Ohtsuki510 in view of Currie416 do not teach “a polycrystalline channel material layer on the strain inducing layer, wherein the polycrystalline channel material layer is a strained polycrystalline channel material layer” as alleged by the applicant. Ohtsuki510 teaches channel material layer (monocrystalline) on the strain inducing layer, wherein the channel material layer is a strained channel material layer (see rejection below). Currie416 teaches strained polycrystalline channel material layer (see rejection below). Thus Ohtsuki510 in view of Currie416 teach “a polycrystalline channel material layer on the strain inducing layer, wherein the polycrystalline channel material layer is a strained polycrystalline channel material layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki et al. (US publication 2010/0264510 A1), hereinafter referred to as Ohtsuki510, in view of Currie et al. (US publication 2003/0057416 A1), hereinafter referred to as Currie416.

Regarding claim 1, Ohtsuki510 teaches an integrated circuit structure (fig. 1 and related text), comprising: a strain inducing layer (4, [0039]) on an insulator layer (2, [0039]) above a substrate (1, fig. 1); a channel material layer (3, [0039]) on the strain inducing layer (fig. 1), wherein the channel material layer is a strained channel material layer ([0077-0094], channel is strained); a gate dielectric layer (10, [0042]) on a first portion of the channel material layer (fig. 1); and a gate electrode (11, [0042]) on the gate dielectric layer, the gate electrode having a first side (left side of 11) opposite a second side (right side of 11); a first conductive contact (13 on left side, fig. 1) adjacent the first side of the gate electrode, the first conductive contact on a second portion (source portion) of the channel material layer (fig. 1); and a second conductive contact (13 on right side, fig. 1) adjacent the second side of the gate electrode (fig. 1), the second conductive contact on a third portion (drain portion) of the channel material layer (fig. 1).
Ohtsuki510 does not explicitly teach channel material layer is polycrystalline.
Currie416 teaches strained channel material layer is polycrystalline ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Ohtsuki510 with that of 
Regarding claim 4, Currie416 teaches wherein the polycrystalline channel material layer comprises a polycrystalline silicon material layer ([0053]).
Regarding claim 7, Currie416 teaches wherein the gate dielectric layer comprises a layer of a high-k dielectric material ([0045]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki510 in view of Currie416, as applied to claim 1 above, and further in view of Huh et al. (US publication 2009/0017640 A1), hereinafter referred to as Huh640.

Regarding claim 2, Ohtsuki510 and Currie416 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Ohtsuki510 and Currie416 do not explicitly disclose wherein the strain inducing layer comprises a boron carbide (BC) material layer.
Huh640 discloses wherein the strain inducing layer comprises a boron carbide (BC) material layer ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohtsuki510 and .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki510 in view of Currie416, as applied to claim 1 above, and further in view of Bhattacharyya et al. (US publication 2007/0238320 A1), hereinafter referred to as Bhattacharyya320.

Regarding claim 3, Ohtsuki510 and Currie416 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Ohtsuki510 and Currie416 do not explicitly disclose wherein the strain inducing layer comprises a silicon oxynitride (SiON) material layer.
Bhattacharyya320 discloses wherein the strain inducing layer comprises a silicon oxynitride (SiON) material layer ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohtsuki510 and Currie416 with that of Bhattacharyya320 so that wherein the strain inducing layer comprises a silicon oxynitride (SiON) material layer to control stress/strain in a silicon channel to enhance carrier mobility in the silicon channel ([0044]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki510 in view of Currie416, as applied to claim 1 above, and further in view of Fujioka et al. (US publication 2016/0225913 A1), hereinafter referred to as Fujioka913.

Regarding claim 5, Ohtsuki510 and Currie416 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Ohtsuki510 and Currie416 do not explicitly disclose wherein the polycrystalline channel material layer comprises a polycrystalline Group III-V material layer.
Fujioka913 discloses wherein the polycrystalline channel material layer comprises a polycrystalline Group III-V material layer ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohtsuki510 and Currie416 with that of Fujioka913 so that wherein the polycrystalline channel material layer comprises a polycrystalline Group III-V material layer for making a device inexpensive with excellent electric characteristics ([0014]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki510 in view of Currie416, as applied to claim 1 above, and further in view of Yamazaki (US publication 2011/0127522 A1), hereinafter referred to as Yamazaki522.

Regarding claim 6, Ohtsuki510 and Currie416 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Ohtsuki510 and Currie416 do not explicitly disclose wherein the polycrystalline channel material layer comprises a semiconducting oxide material layer.
Yamazaki522 discloses wherein the polycrystalline channel material layer comprises a semiconducting oxide material layer ([0017]).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828